t c memo united_states tax_court estate of albert fratini deceased marion friedeberg personal representative petitioner v commissioner of internal revenue respondent docket no filed date nickolas p tooliatos ii for petitioner allan d hill for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax after concessions the issues remaining for decision are to what extent if any did ms friedeberg contribute toward the purchase of various real properties bank accounts and certificates of deposit that were held in the joint name of decedent and ms friedeberg on the date of decedent's death whether decedent's_estate is entitled to reduce the amount required to be included under section by claimed fractional interest discounts applied to decedent's interest in parcels of real_property owned in joint_tenancy with ms friedeberg on his date of death and whether pursuant to sec_2053 the estate is entitled to a deduction for more than percent of the mortgage debt outstanding on jointly owned real properties includable in the estate findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference albert fratini decedent who was a resident of san francisco california died on date decedent was not married when he died for years preceding his death decedent continuously lived with marion friedeberg ms friedeberg is the estate's personal representative and the sole beneficiary under decedent's holographic will at the time she filed the petition herein ms friedeberg resided in san francisco california 1unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure before beginning his relationship with ms friedeberg decedent was married to ms annemarie fratini decedent and ms fratini were married on date they separated on date and their marriage was terminated by a final judgment of dissolution in the superior court of san francisco county california dated date ms friedeberg was born on date in berlin germany between and ms friedeberg spent years in a concentration camp during world war ii she moved to the united_states in and attended school until the 11th grade upon leaving school ms friedeberg became employed as a filing clerk until from date to date ms friedeberg was married to mr werner friedeberg they separated on date and their marriage was terminated on date pursuant to a final judgment of dissolution in the superior court of san francisco county california mutual friends introduced decedent and his wife to ms friedeberg and her husband in from to the couples maintained a casual friendship in date both couples separated and decedent and ms friedeberg began living together at the time that decedent and ms friedeberg began living together decedent was employed as a project engineer for metal tile co although decedent and ms friedeberg lived in san francisco decedent traveled to and worked in los angele sec_3 to days a week at the time decedent and ms friedeberg began their relationship in decedent owned among other things several pieces of real_property from until his death decedent owned a parcel of real_property located pincite laidley street laidley san francisco california the laidley property was purchased for dollar_figure on date ms fratini transferred her interest in laidley to decedent by quitclaim_deed on date decedent transferred to ms friedeberg an undivided one-half joint_tenancy interest in laidley the parties agree that the fair_market_value of laidley on the date of decedent's death was dollar_figure from until his death decedent owned a parcel of real_property including a building thereon located pincite valencia street valencia san francisco california the building had apartments and commercial spaces in decedent acquired an adjacent lot for parking hereinafter we shall refer to the building and parking lot as valencia the purchase prices of the building and the parking lot were dollar_figure and dollar_figure respectively at the time of purchase the titles to the building and the parking lot were held in the names of decedent and ms fratini as joint_tenants on date ms fratini executed a quitclaim_deed to valencia in favor of decedent as part of their marital dissolution proceeding by grant deed on date decedent transferred to ms friedeberg an undivided one-half joint_tenancy interest in valencia the parties agree that the fair_market_value of valencia on the date of decedent's death was dollar_figure from until his death decedent owned a cottage located pincite south fitch road south fitch healdsburg california on date decedent and ms fratini acquired title to south fitch as joint_tenants for dollar_figure in decedent acquired an adjacent lot at a cost of dollar_figure hereinafter we shall refer to the cottage and the adjacent lot as south fitch on date decedent transferred to ms friedeberg an undivided one-half joint_tenancy interest in south fitch the parties agree that the fair_market_value of south fitch on the date of decedent's death was dollar_figure from until his death decedent owned a 10-unit apartment building located pincite acadia street acadia san francisco california the original purchase_price of acadia was dollar_figure as a result of his divorce from ms fratini decedent ended up with an undivided 10-percent interest in acadia on 2it is unclear whether incident to her divorce ms fratini deeded her one-half interest in south fitch to decedent prior to decedent's transferring a one-half joint_tenancy in south fitch to ms friedeberg because the parties agree on the fair_market_value of the south fitch property we need not address this issue_date decedent transferred to ms friedeberg an undivided one-half joint_tenancy interest in his 10-percent undivided_interest in acadia the fair_market_value of the percent undivided_interest in acadia on the date of decedent's death was dollar_figure prior to and during the time ms friedeberg lived with decedent she received various payments from the german government beginning in ms friedeberg received payments under a german restitution law as a result of her internment in a german concentration camp from to ms friedeberg received a total of dollar_figure in restitution payments beginning in and through the date of decedent's death ms friedeberg also received monthly payments from the german government totaling approximately dollar_figure after decedent and ms friedeberg began living together ms friedeberg received several other_amounts on date pursuant to a marital settlement agreement ms friedeberg received dollar_figure on date ms friedeberg received a distribution in the amount of dollar_figure from the estate of lucian lubinski on or about date ms friedeberg received dollar_figure as a preliminary distribution from the estate of hirtha gray ms friedeberg also received a final payment on or about date from the estate of hirtha gray in the amount of dollar_figure decedent and ms friedeberg jointly obtained interests in several other properties after they began living together on date decedent and ms friedeberg acquired property located pincite chenery street chenery san francisco california as joint_tenants the total downpayment for chenery of dollar_figure consisted of dollar_figure cash and a check dated date for dollar_figure the cash and the check funds were drawn from a checking account held at california federal savings bank which account was in the joint names of decedent and ms friedeberg the parties agree that the fair_market_value of chenery as of the date of decedent's death was dollar_figure on date decedent and ms friedeberg acquired property located pincite dolores street dolores san francisco california as joint_tenants the purchase_price of dolores was dollar_figure the escrow closing statement for the purchase of dolores shows that a downpayment of dollar_figure was made in the form of a deposit and the closing statement names both decedent and ms friedeberg as the parties making the downpayment on date as part of the purchase transaction decedent and ms friedeberg assumed a previous loan from american savings and loan association in the amount of dollar_figure payable to the previous owners of the property decedent and ms friedeberg also signed a note secured_by a deed_of_trust in the amount of dollar_figure payable to the previous owners the parties agree that the fair_market_value of dolores as of the date of decedent's death was dollar_figure as of date there was a mortgage loan balance from american savings on the dolores property of dollar_figure on date decedent and ms friedeberg acquired property located pincite onondaga street san francisco california as joint_tenants for dollar_figure a downpayment of dollar_figure was made as part of the onondaga purchase transaction part of the downpayment consisted of a dollar_figure check signed by ms friedeberg dated date drawn from an account held at bank of america the remainder of the downpayment was paid with two checks drawn upon a joint account in the names of decedent and ms friedeberg with continental savings and loan dated february and date as part of the purchase transaction decedent and ms friedeberg signed a promissory note for dollar_figure payable to the world savings and loan association as lender the parties agree that the fair_market_value of onondaga as of the date of decedent's death was dollar_figure in addition to land and buildings decedent and ms friedeberg maintained joint bank accounts and purchased a number of certificates of deposit with funds drawn from those accounts on date ms friedeberg closed her personal saving sec_3it is not clear whether the account from which the dollar_figure was drawn was a joint account decedent's name appears at the top of the check and ms friedeberg signed the check account with bank of america by withdrawing the balance of dollar_figure on the same day a withdrawal of dollar_figure was made from decedent's and ms friedeberg's joint savings account with bank of america and a dollar_figure certificate of deposit cd was purchased in the joint names of decedent and ms friedeberg approximately months later on date decedent and ms friedeberg jointly purchased a cd for dollar_figure to mature on or about date on date a withdrawal of dollar_figure was made from decedent's and ms friedeberg's joint savings account with bank of america on the same date decedent and ms friedeberg jointly purchased a cd in the amount of dollar_figure to mature on or about date on date a dollar_figure withdrawal was made from decedent's and ms friedeberg's joint savings account with bank of america on the same date decedent and ms friedeberg jointly purchased a cd in the amount of dollar_figure to mature on date in addition to the foregoing cd's decedent and ms friedeberg jointly owned a number of other cd's which were purchased with either funds received from existing cd's that matured or funds from other sources on or about date a fire occurred at the dolores property decedent and ms friedeberg received a total of dollar_figure pursuant to a property claim agreement with state farm fire and casualty co the funds from the fire insurance settlement were deposited on date into a joint savings account held at continental bank in decedent's and ms friedeberg's names the continental account was closed on date and the closing balance was dollar_figure the funds from the continental account were invested and reinvested in several cd's in the joint names of decedent and ms friedeberg held at southern california savings gibraltar savings and california federal bank on date decedent and ms friedeberg opened a joint cd at california federal bank the balance of this cd as of the date of decedent's death was dollar_figure decedent and ms friedeberg also had a balance of dollar_figure in a joint checking account held with bank of america a second joint checking account was also held at bank of america which had a balance of dollar_figure as of the date of decedent's death decedent and ms friedeberg also had a joint savings account with bank of america with a balance of dollar_figure as of decedent's date of death in and decedent reported on his individual federal_income_tax return rental income and loss from the valencia chenery dolores onondaga and south fitch properties ms friedeberg did not report rental income or loss on her federal_income_tax returns for and for the years through decedent and ms friedeberg both reported income and loss from the rental properties for the years through ms friedeberg reported taxable interest_income of dollar_figure with respect to the dollar_figure of interest_income reported approximately dollar_figure was earned from accounts titled in ms friedeberg's name alone form_706 united_states estate and generation-skipping_transfer_tax return was timely filed for decedent's_estate on date on schedule e part of the form_706 items of property which decedent held in joint_tenancy with ms friedeberg were reported with respect to the items decedent's_estate reported contribution credits under sec_2040 and fractional interest discounts on certain of the items the following table sets forth the amounts reflected on schedule e jointly owned property of form_706 with respect to the value of the interests reported upon the date of death before the sec_2040 credit percentage of property included after taking sec_2040 contribution credits value after taking sec_2040 contribution credits fractional interest discounts claimed and values included in decedent's gross_estate after fractional discounts taken by decedent's_estate 4although these amounts were not directly listed on schedule e the amounts were calculated and added to the table as a mathematical computation using the value on the return divided by the fractional discount and divided by the sec_2040 contribution credit rate sec_2040 percent included per form_706 form_706 value before fractional discount form_706 fractional_interest_discount percentage claimed form_706 returned value value of fee simple interest no description checking acct dollar_figure dollar_figure dollar_figure -- dollar_figure savings acct checking acct big_number big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number -- -- -- big_number big_number big_number cd laidley valencia big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number south fitch big_number dollar_figure big_number big_number chenery dolores onondaga acadia big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number in the notice_of_deficiency respondent determined that decedent's_estate was not entitled to claim any credit pursuant to sec_2040 or fractional interest discounts in any amount on the parcels of real_property described as item sec_5 through on schedule e of form_706 on form_706 schedule k debts of the decedent and mortgages and liens decedent's_estate claimed deductions for among other things a portion of the mortgages related to the dolores and onondaga properties on schedule k decedent's_estate allocated the mortgages on the properties in amounts equal to the sec_2040 inclusion percentages for the respective pieces of property the following table contains amounts related to the deductions for mortgages on the dolores and onondaga properties which amounts were reported on schedule k mortgage loan percent claimed item no description balance included balance dolores dollar_figure dollar_figure dollar_figure onondaga big_number dollar_figure big_number in the notice_of_deficiency respondent determined that decedent's_estate was entitled to deduct one-half of the date-of- death balances of the mortgages related to the dolores and onondaga properties opinion sec_2040 contribution credits we must first decide whether the estate is entitled to contribution credits pursuant to sec_2040 regarding the value of the real properties bank accounts and certificates of deposit that were held in the joint names of decedent and ms friedeberg on the date of decedent's death in the notice_of_deficiency respondent denied the sec_2040 contribution credits claimed by decedent's_estate and required the estate to include percent of the fair_market_value of the assets held in joint_tenancy with ms friedeberg petitioner5 argues that ms friedeberg contributed money and money's worth in services with respect to properties owned as joint_tenants by decedent and ms friedeberg petitioner argues that these contributions of money_or_money's_worth in services constitute adequate_consideration for ms friedeberg's ownership_interest in each of the contested assets petitioner ultimately argues that due to ms friedeberg's alleged ownership_interest the estate is entitled to contribution credits under sec_2040 for percent of the value of each of the contested assets respondent argues that decedent's_estate has failed to prove by a tracing of funds or otherwise that ms friedeberg contributed her separate_property or services for her interests in the jointly owned assets entitling the estate to credits under sec_2040 sec_2040 governs the value of jointly owned property to be included in a decedent's_estate sec_2040 provides in pertinent part a general_rule --the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person or as tenants_by_the_entirety by decedent and spouse or deposited with any person carrying on the 5throughout this opinion we shall refer to both decedent's_estate and ms friedeberg in her capacity as personal representative of the estate as petitioner banking business in their joint names and payable to either or the survivor except such part thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from decedent for less than an adequate_and_full_consideration in money_or_money's_worth sec_2040 establishes a contribution test whereby the estate of the deceased joint tenant must generally include the value of the entire property less the portion of the property attributable to the consideration furnished by the surviving joint tenant 110_tc_140 if part of the consideration is found to have been contributed in money_or_money's_worth by the surviving joint tenant then the part of the value of the property that is proportionate to such consideration is not included in decedent's gross_estate estate of anderson v commissioner tcmemo_1989_643 sec a estate_tax regs petitioner first argues that ms friedeberg contributed consideration in the form of money to the value of the assets 6in subsec b of sec_2040 was added to the code by sec_2002 of the tax reform act of publaw_94_455 90_stat_1520 the amendment created a special rule where the joint_tenants were husband and wife 110_tc_140 if the interest were a qualified_joint_interest only one-half of the value of the property owned in joint_tenancy was includable in decedent's gross_estate without regard to which spouse furnished the consideration to acquire the jointly held property id decedent and ms friedeberg were never married therefore sec_2040 does not operate to affect the amount includable in decedent's_estate in decedent's_estate petitioner argues that ms friedeberg contributed her separate funds to jointly held bank accounts and thereafter decedent and ms friedeberg invested in various money market securities and real properties in which they sought to maximize income and acquire additional real_property sec_2040 creates a rebuttable_presumption that the value of the entire property is includable in the deceased joint tenant's estate and the burden of showing original ownership or contribution to the purchase_price by the surviving joint tenant falls upon the estate hahn v commissioner supra pincite 8_tc_969 affd per curiam 170_f2d_1021 9th cir sec_20_2040-1 estate_tax regs where evidence indicates that the surviving joint tenant did contribute money_or_money's_worth under sec_2040 courts have held that the executor's burden has been met notwithstanding that the exact amount of the contribution could not be proven by the taxpayer estate of carpousis v commissioner tcmemo_1974_258 estate of selecman v commissioner a memorandum opinion of this court dated date in those circumstances we have applied the rule enunciated in 39_f2d_540 2d cir and allowed taxpayers to approximate where amounts were not definitely determinable see eg estate of carpousis v commissioner supra estate of selecman v commissioner supra with respect to amounts that ms friedeberg received after date the point at which ms friedeberg and decedent began living together ms friedeberg claims that she received total monthly restitution payments of dollar_figure from the german government ms friedeberg also received dollar_figure in date as a result of her divorce ms friedeberg received a distribution from the estate of lucian lubinski of dollar_figure on date on date and date ms friedeberg received dollar_figure and dollar_figure respectively from the estate of hirtha gray from the above-listed amounts ms friedeberg contributed dollar_figure to the purchase of a jointly owned cd in july of in or around october of ms friedeberg purchased a cd in the amount of dollar_figure in her name with the money she received as restitution payments from the german government upon maturity of the dollar_figure cd ms friedeberg testified that the proceeds were ultimately contributed to the purchase of a cd in the joint names of decedent and ms friedeberg ms friedeberg testified that during she contributed the dollar_figure she received from the estate of lucian lubinski toward the purchase of a cd in the amount of dollar_figure in the joint names of herself and decedent as evidence ms friedeberg offered a number of items in support of her testimony ms friedeberg offered summary schedules showing that she received from the german government a total of dollar_figure7 from date to date the date of decedent's death ms friedeberg also offered bank statements dated in early which indicate that she owned a cd in the amount of dollar_figure ms friedeberg offered numerous bank statements that indicated that cd's were later purchased in the joint names of decedent and herself in amounts corresponding to the amounts ms friedeberg testified that she and decedent purchased ms friedeberg offered probate documents from the superior court of san francisco county california dated date indicating that she received a distribution of 7the summary schedule shows the following payments year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure from the estate of lucian lubinski with respect to the jointly acquired real properties ms friedeberg testified that the downpayments for chenery dolores and onondaga were all paid with funds from bank accounts held in the joint names of decedent and ms friedeberg the downpayments for the chenery dolores and onondaga properties were in the amounts of dollar_figure dollar_figure and dollar_figure respectively and totaled dollar_figure the purchases of chenery dolores and onondaga were all completed during the years through from to ms friedeberg has shown that she received at least dollar_figure one-half of the total downpayments for the properties would require a contribution of dollar_figure we find ms friedeberg to be a credible witness and we accept the veracity of her testimony thus notwithstanding the fact that ms friedeberg was unable to provide every receipt for each bank deposit purchase of a cd and receipts for each reinvestment into another cd it is reasonable to conclude that she contributed one-half toward the total purchase prices of the chenery dolores and onondaga properties cohan v commissioner supra 8this amount includes dollar_figure from ms friedeberg's divorce a dollar_figure contribution dollar_figure from the cd purchased with german restitution funds dollar_figure from the estate of lucian lubinski and dollar_figure from the estate of hirtha gray 9one-half of dollar_figure equals dollar_figure petitioner also argues that ms friedeberg provided services in the form of management of the rental properties from until petitioner argues that these services constitute adequate_consideration contributed in money's worth to the values of the laidley valencia south fitch and acadia properties such that petitioner is entitled to exclude one-half of the total value of these properties from decedent's_estate under sec_2040 respondent asserts that the services ms friedeberg performed were minimal and that petitioner has not established a value for ms friedeberg's services our determination of whether ms friedeberg provided full and adequate_consideration is necessarily one of fact see estate of heidt v commissioner t c pincite estate of anderson v commissioner tcmemo_1989_643 in determining the consideration furnished by the surviving joint tenant amounts furnished by decedent to the surviving joint tenant for less than full and adequate_consideration are to be ignored estate of anderson v commissioner supra sec_20_2040-1 estate_tax regs if part of the consideration is found to have been contributed by the surviving joint tenant then the part of the value of the property as is proportionate to such consideration is not included in decedent's gross_estate sec_20_2040-1 estate_tax regs in the instant case ms friedeberg testified that for a number of years she managed the rental properties in support of ms friedeberg's testimony petitioner offered a number of check registers indicating that ms friedeberg regularly kept the financial records regarding income and expenses related to the rental properties ms friedeberg submitted a substantial number of documents regarding the rental properties from sellers insurance_companies mortgage banks tenants and title companies addressed to both decedent and ms friedeberg ms friedeberg submitted many letters from tenants of the rental properties addressed to her alone she had signature_authority over the joint accounts and regularly wrote checks and paid expenses related to the rental properties ms friedeberg maintained the buildings on the rental properties by providing janitorial services and maintaining the landscape we find that ms friedeberg did provide various services including management of the properties maintenance and janitorial services petitioner introduced mr paul chahin as an expert witness and offered his expert report for the purpose of proving the fair_market_value of the real_estate management and other services provided by ms friedeberg in his report mr chahin indicated that his valuation was based on an understanding that ms friedeberg managed the valencia property and the properties which decedent and ms friedeberg jointly acquired mr chahin indicated in his report that based on his experience as a property manager the property management leasing janitorial and maintenance services performed by ms friedeberg had an average fair_market_value of dollar_figure per year mr chahin's report did not distinguish between the amount of services provided for each of the different properties based on the number of rental units in each building or otherwise mr chahin's report did not distinguish a difference in value over the course of years notwithstanding the fact that more units were acquired over time the report simply states that the fees charged in general have remained relatively constant in california since the early 1980's also it is unclear from mr chahin's report which properties the valuation is based on mr chahin's report does not appear to address the laidley south fitch or acadia properties because the value assigned by mr chahin is arrived at in a conclusory fashion without taking into account the changes in the amount of services or the value of the services over time mr chahin's report does not persuade us that the value of ms friedeberg's services was dollar_figure per year and we are not bound by it 86_tc_547 even assuming that we accepted a value of dollar_figure per year petitioner has not offered evidence as to which among the various rental properties the value should be allocated or in what proportion as stated previously ms friedeberg did credibly testify that she provided regular and substantial services in respect to the rental properties including valencia and south fitch on form_706 petitioner reported sec_2040 contribution credits related to valencia and south fitch of dollar_figure percent and dollar_figure percent respectively because petitioner has not provided us with sufficient evidence in order to make a specific allocation of ms friedeberg's services amongst the properties to which the services relate we find the percentages listed on the initial form_706 to be probative in making a reasonable allocation of the value of ms friedeberg's services using our best judgment under these circumstances we hold that petitioner is entitled to sec_2040 contribution credits for valencia and south fitch of dollar_figure percent and dollar_figure percent respectively cohan v commissioner supra however petitioner has not offered any evidence which would persuade us that ms friedeberg performed substantial services in connection with the laidley or acadia properties petitioner reported no contribution credits on form_706 for the laidley and acadia properties although ms friedeberg testified that she regularly cleaned laidley she also resided in laidley with decedent for all the years in which she and decedent lived together laidley was never used as a rental property also decedent did not receive any rental income from acadia subsequent to his divorce from ms fratini therefore based on petitioner's initial allocation on form_706 of percent of the value of both laidley and acadia and because petitioner did not provide us with sufficient evidence in order to allocate any of ms friedeberg's services to either the laidley or acadia properties we find that petitioner has failed to carry the burden of proving that adequate_consideration in money's worth was contributed by ms friedeberg to the joint_interests in the laidley or acadia properties sec_2040 rule a 290_us_111 with respect to the remaining assets petitioner argues that the estate is entitled to deduct one-half of the date-of-death value of two checking accounts containing dollar_figure a savings account containing dollar_figure and a cd valued at dollar_figure generally income produced by property belongs to the person who owns the property at the time the property produces such income and does not originate with a donor who has made a completed_gift of that property prior to the production of such income 185_f2d_463 7th cir see also 9_tc_1192 sec_20_2040-1 estate_tax regs where a surviving joint tenant receives property gratuitously from a 10the first checking account contained dollar_figure and the second checking account contained dollar_figure decedent the property thereafter produces income and the income is used as consideration for the acquisition of the jointly held property the income from the time of receipt of the gift has been held to be the surviving joint tenant's income 70_tc_1077 affd without published opinion 673_f2d_1310 4th cir see also harvey v united_states supra estate of howard v commissioner supra as we previously stated the dolores chenery and onondaga properties were jointly purchased and owned equally by decedent and ms friedeberg on or about date decedent transferred an undivided one-half joint_tenancy interest in each of the remaining properties including laidley valencia south fitch and acadia to ms friedeberg from through decedent and ms friedeberg reported dollar_figure11 of net rental income from all the jointly held properties ms friedeberg testified that amounts received through rental of the properties were equally shared and deposited in the 11net profits from rentals were reported as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure jointly owned bank accounts and were used regularly to purchase cd's for the time period after date decedent and ms friedeberg as joint owners of the properties equally shared the net rentals again we accept the veracity of ms friedeberg's testimony and find that the rental income received and deposited into joint accounts constitutes sufficient consideration such that ms friedeberg acquired a 50-percent ownership_interest in the bank accounts and cd deposits as of the date of decedent's death therefore we hold that petitioner is due a contribution credit pursuant to sec_2040 equal to percent of the joint bank account holdings in the savings checking and cd accounts fractional interest discounts in determining the amount included in decedent's_estate pursuant to sec_2040 petitioner reduced the value of decedent's interest in several of the jointly held real properties by fractional interest discounts petitioner argues that the reported discounted fair market values of the joint_tenancy interests in laidley valencia south fitch chenery dolores and onondaga are valid in the notice_of_deficiency respondent disallowed the claimed fractional discounts in our recent opinion in 110_tc_297 we addressed the issue of whether and to what extent a fractional_interest_discount or lack of marketability discount should be applied to a decedent's property held in joint_tenancy with right_of_survivorship in estate of young v commissioner supra pincite we stated under the scheme of sec_2040 the amount includable in a decedent's gross_estate does not depend on a valuation of property rights actually transferred at death or on a valuation of the actual interest held by the decedent legal_title instead decedent's gross_estate includes the entire value of property held in a joint_tenancy by him and any other person except to the extent the consideration for the property was furnished by such other person sec_2040 provides an artificial inclusion of the joint_tenancy property the entire value of the property less any contribution by the surviving joint tenant except for the statutory exclusions in sec_2040 there is no further allowance to account for the fact that less than the entire_interest is being included citation and fn ref omitted applying the same reasoning to the instant case we conclude that petitioner is not entitled to fractional interest discounts on any of the properties based on joint_ownership with ms friedeberg sec_2053 deductions for unpaid mortgages on schedule k of form_706 petitioner claimed deductions related to mortgages on the dolores and onondaga properties of dollar_figure and dollar_figure respectively petitioner allocated the mortgages on the properties in amounts equal to the sec_2040 inclusion percentages of dollar_figure for the dolores property and dollar_figure for the onondaga property in the notice_of_deficiency respondent limited the deductions to percent of each of the outstanding mortgages sec_2053 generally provides that a deduction is allowable for the amount of unpaid mortgage on property where the value of decedent's interest therein is included in the value of the gross_estate sec_20_2053-7 estate_tax regs provides that a deduction is allowed if the value of the property undiminished by the amount of the mortgage or indebtedness is included in the value of the gross_estate generally in the case of joint_tenancy real_property the amount deductible from a decedent's_estate is limited to the portion of the mortgage which the estate is obligated to pay 30_f2d_792 9th cir affg 7_bta_134 both decedent and ms friedeberg signed the note and deed_of_trust securing the note for the dolores property similarly both decedent and ms friedeberg signed the promissory note as part of the purchase of the onondaga property petitioner does not argue that under california law the estate is ultimately obligated to pay more than one-half of the outstanding date-of- death mortgage balances upon the dolores and onondaga properties therefore we sustain respondent's determination that petitioner is entitled to deduct percent of the date-of-death balances of the mortgages related to the dolores and onondaga properties parrott v commissioner supra decision will be entered under rule
